         Case 2:19-cv-01171-JTM-KWR Document 23-1 Filed 06/18/19 Page 1 of 11



                                UNITED STATES DISTRICT COURT

                                EASTERN DISTRICT OF LOUISIANA

KEVIN M. QUATREVINGT                               §   CIVIL ACTION NO. 19-1171
          Plaintiff                                §
                                                   §
VERSUS                                             §   JUDGE JANE TRICHE MILAZZO
                                                   §

JEFF LANDRY, ET AL,                 §
          Defendant’s               §     MAGISTRATE KAREN WELLS ROBY
                                    §
*****************************************************************************
                                MEMORANDUM IN SUPPORT OF
                                MOTION TO STAY PROCEEDINGS

            NOW INTO COURT, through undersigned counsel comes Defendant Warren

    Montgomery (referred to hereinafter as “Defendant”), in his official capacity as District

    Attorney, 22nd Judicial District, State of Louisiana, who submits the following

    Memorandum in Support of his Motion to Stay Proceedings:


    I.      FACTS:


           Plaintiff, Kevin M. Quatrevingt, was arrested on March 27, 2018 on the charge of

failure to register as a sex offender – second offense. A felony Bill of Information was

filed in the 22nd Judicial District court, State of Louisiana, on September 4, 2018 accusing

Plaintiff of violating La. R.S. 15:542 and La. R.S. 15:542.1.4 A. (2) Failure to Register as

a Sex Offender – 2nd. 1


           Thereafter, the case was set for felony jury trial on November 20, 2018. Plaintiff



1
    See attached Bill of Information as Exhibit "A".
     Case 2:19-cv-01171-JTM-KWR Document 23-1 Filed 06/18/19 Page 2 of 11



requested, and was granted, a continuance until January 22, 2019. Plaintiff again requested,

and was granted, a second continuance until March 25, 2019. Plaintiff then made a third

request for a continuance which was granted until May 20, 2019. The trial date was then

continued until July 8, 2019 following the State’s request for a continuance. 2 Plaintiff

currently awaits a trial by jury on the aforementioned charges, now scheduled for July 8, 2019.


         Plaintiff filed this civil action on February 5, 2019, alleging civil rights violations pursuant

to 28 U.S.C.§ 1343, 42 U.S.C. § 1983, and 42 U.S.C. § 1985. Defendant, Warren Montgomery, in

his official capacity, moves to stay this matter. A conviction in Plaintiff’s criminal case might well

result is a dismissal of Plaintiff’s lawsuit, should this Court determine, after final resolution of

Plaintiff’s criminal charges, that Heck v. Humphrey 3 bars Plaintiff's claims against Defendant.

Moreover, the District Court's decision on whether Heck is a bar to Plaintiff’s claims would be

subject to an interlocutory appeal to the Fifth Circuit Court of Appeals, as it presents an issue of

law. 4


         To proceed with this matter at this time, prior to final resolution of Plaintiff’s state

criminal charges, seriously prejudices Defendant ability to defend his official actions as

a state prosecutor, and jeopardizes any possible qualified immunity defenses available to

Defendant. On the other hand, a stay in this matter, pending final resolution of Plaintiff’s



2
  As of the date of this filing, the 22nd JDC Clerk’s website has not updated the record to reflect the
continuance. There are also no minute entries available past March 2019. See attached Exhibit “B”.
3
 Heck v. Humphrey, 512 U.S. 477. 114 S.Ct. 2364 (1994); See Hudson v. Hughes, 98 F.3d 868 (5th Cir.
1996); Sappington v. Bartee, 195 F.3d 234, 237 (5th Cir. 1999) applying Heck v. Humphrey.
4
 See Miller v. Riser, 84 Fed. Appx. 417,419, 2003 WL 23021576, at p.1 (5th Cir. 2003), citing, Wells v.
Bonner, 45 F.3d 90, 92, 94-95 (5th Cir. 1995) (providing"[t]his Court has jurisdiction to address Heck in
an interlocutory appeal.")
          Case 2:19-cv-01171-JTM-KWR Document 23-1 Filed 06/18/19 Page 3 of 11



criminal charges, would preserve a qualified immunity defense, among other possible

prosecutorial defenses. A Heck motion, filed by Defendant based upon the results of

Plaintiff’s criminal proceedings, could then be heard at the pre-trial stage without having

to undertake a broad ranging discovery.5 Defendant, therefore, respectfully submits that

this Court should stay this proceeding until the Court can address the threshold issue of

whether Plaintiff’s claim survives the state criminal trial.


    II.      LAW & ARGUMENT:

             A.      STAYS        ARE       WARRANTED WHILE                  PARALLEL

                     CRIMINAL PROCEEDINGS ARE PENDING:


            This Court in Bush v. Strain followed the Fifth Circuit's decision in Mackey v.

Dickson,6 and Louisiana district court opinions in Faulkner v. McCormick and Guillory

v. Wheeler 7 when it held:


            The Court cannot determine at this time exactly how the Plaintiff’s
            excessive force claim would be affected by a criminal conviction on the charge
            of resisting arrest.....In the circumstances of this case the better course is to
            stay the proceedings until the pending criminal case has run its course. 8
5
   See Batiste v. Colonial Sugars. Inc., 1995 WL 491153 (E.D. La. 1995), quoting, Wicks v. Mississippi
State University, 41 F.3d 991, 994 n.9 (5th Cir. 1995) (stating "If the qualified immunity defense turns
purely on a question of law or upon facts not disputed by the parties then the court should rule on
the motion to dismiss {motion for summary judgment} without discovery.' (emphasis added); See also,
Acoustic Systems. Inc. v. Wenger Com., 207 F.3d 287,293 (5th Cir. 2000) (providing ''the Supreme Court
in Harlow v. Fitzgerald, 457 U.S. 800, 102 S.Ct. 2727 (1982), refashioned the qualified immunity doctrine
''to permit the resolution of many insubstantial claims on summary judgment and to avoid subjecting
government officials either to the costs of trial or to the burdens of broad-reaching discovery in cases
where the legal norms the officials are alleged to have violated were not clearly established at the time. The
entitlement is an immunity from suit rather than a mere defense to liability; and like an absolute immunity,
it is effectively lost if a case is permitted to go to trial.") (emphasis added).
6
    Mackey v. Dickson, 47 F.3d 744, 746 (5th Cir. 1995).
7
    Guillory v. Wheeler, 303 F.Supp.2d 808,811 (M.D. La. 2004).
8
    Bush v. Strain, 2004 WL 1158038, at p.5 (E.D. La. 2004) (Knowles, J.).
       Case 2:19-cv-01171-JTM-KWR Document 23-1 Filed 06/18/19 Page 4 of 11



          Similarly, in Faulkner v. McCormick the Court stayed Plaintiff’s §1983 action against the

prosecutors and Sheriff Strain stating:


          Based on the foregoing, the Court declines to decide one way or the other at this
          time whether Heck and its progeny pose a bar to Faulkner's suit. If Faulkner is
          ultimately acquitted, it would seem that the prior reversal would permit him to
          freely pursue his claims. If he is ultimately convicted, however, the Court will then
          have to examine his complaint allegation by allegation to determine what claims, if
          any, might tend to cast doubt on his conviction. Therefore, out of an abundance of
          caution the Court concludes that a stay of this matter is warranted so that retrial can
          go forward in state court without any concerns of conflict between the cases or
          potential for inconsistent results. Both parties agree that a stay is an acceptable
          disposition at this time. 9



           The instant case presents virtually the identical issue as Bush and Faulkner, in that the

facts associated with Mr. Quatrevingt’s pending state criminal charges are inexorably intertwined

with the facts alleged in Plaintiff’s Complaint.10


          Given the fact that Heck may ultimately bar Plaintiff’s claims against Defendant

with respect to his March 27, 2018 arrest and prosecution, the interests of justice and

judicial economy mandate a stay of these proceedings. Therefore, this Court should

follow the reasoning espoused in Bush and Faulkner, and stay this proceeding until the

Court can resolve the threshold issue of whether Plaintiff's possible convictions will bar

his claims in the above captioned matter.




9
    Faulkner v. McCormick, 2002 WL 31465892 (E.D. La. 2002)(Zainey, J.)
10
     See Exhibit A
     Case 2:19-cv-01171-JTM-KWR Document 23-1 Filed 06/18/19 Page 5 of 11




          B.      QUALIFIED IMMUNITY PROVIDES AN ADDITIONAL BASIS

                  FOR CONTINUING TRIAL AND STAYING THIS MATTER:


        "Governmental immunity is a threshold question which acts as a bar to a court's

right to adjudicate the claim. It is a defense to the burdens of litigation, not just the burdens

of liability. Until this threshold immunity question is resolved, discovery should not be

allowed." 11 Stated another way:

          Harlow recognized ... that officials who enjoy absolute or qualified
          immunity should be protected, when possible, from the burdens of
          discovery as well as trial.... We recently complimented this principle in
          Elliott v. Perez...by requiring a Plaintiff to plead specific facts to demonstrate
          why the official sued is not entitled to immunity. 12


        Thus, when ''the qualified immunity defense turns purely on a question of law or upon

facts not disputed by the parties then the court should rule on the motion to dismiss without

discovery.” 13


        The above rules of law are applicable to the instant case because a conviction in

Plaintiff’s state criminal case may well, as a matter of law, bar Plaintiff's claims against

Defendant; 14 and the burdens of discovery should not be undertaken until Heck has been


11
  Sutton v. United States, 819 F.2d 1289, 1299 (5th Cir. 1987), citing Harlow v. Fitzgerald, 457 U.S. 800,
818, 102 S.Ct. 2727, 2738(1982).
12
   Sutton, 819 F.2d at 1299, quoting, Austin Municipal Securities v. National Ass'n of Securities Dealers,
757 F.2d 676,686 n.8 (5th Cir. 1985)(emphasis added).
13
   Batiste v. Colonial Sugars. Inc., 1995 WL 491153 (ED. La. 1995), quoting, Wicks v. Mississippi State University,
41 F.3d 991, 994 n.9 (5th Cir. 1995)

14
  See Hudson v. Hughes, 98 F.3d 868 (5th Cir . 1996); Sawington v. Bartee, 195 F.3d
234, 237 (5th Cir. 1999); and Hainze v. Richards, 207 F.3d 795, 799 (5th Cir. 2000).
       Case 2:19-cv-01171-JTM-KWR Document 23-1 Filed 06/18/19 Page 6 of 11



addressed. Therefore, this Court should stay the above captioned matter, and all discovery,

until it can address the threshold issue of whether Plaintiff’s potential conviction bars

Plaintiff's claims against Defendant.


 III.       CONCLUSION:



          WHEREFORE, Defendant prays, for the reasons stated above, that this Court grant

his Motion to Stay Proceedings "until the pending criminal case has run its course..." 15 and

the threshold issue of whether Plaintiff’s claims survive his pending criminal charges has been

addressed by this Court.



                                                 Respectfully submitted,


                                                   s/ Cary J. Menard
                                                 Cary J. Menard (#09426)
                                                 701 N. Columbia St. – 2nd Floor DA Office
                                                 Covington, Louisiana 70433
                                                 Telephone: (985) 871-4530
                                                 Facsimile: (985) 867-5124
                                                 cmenard@22da.com
                                                 Counsel for Defendant, Warren Montgomery, in
                                                 his capacity as District Attorney for the 22nd
                                                 Judicial District, State of Louisiana.




15
     Bush, 2004 WL 1158038, at p.5 (E.D. La. 2004)(Knowles, J.)
    Case 2:19-cv-01171-JTM-KWR Document 23-1 Filed 06/18/19 Page 7 of 11




                                CERTIFICATE OF SERVICE

       I hereby certify that the above and foregoing document was electronically filed with

the Clerk of Court of the United States District Court for the Eastern District of Louisiana on June

18, 2019, by using the CM/ECF system. Notice of this filing will be sent to all counsel of

record by operation of the court’s electronic filing system.

       I further certify that the following pro se litigant was served a copy of the forgoing

document via United States Mail:


Kevin M. Quatrevingt
62114 Warrior Road
Lacombe, LA 70445




                                       s/ Cary J. Menard          _
                                        Cary J. Menard
Case 2:19-cv-01171-JTM-KWR Document 23-1 Filed 06/18/19 Page 8 of 11
Case 2:19-cv-01171-JTM-KWR Document 23-1 Filed 06/18/19 Page 9 of 11
Case 2:19-cv-01171-JTM-KWR Document 23-1 Filed 06/18/19 Page 10 of 11
Case 2:19-cv-01171-JTM-KWR Document 23-1 Filed 06/18/19 Page 11 of 11
